Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 1-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, first paragraph, ‘in particular the pilot in command’ and ‘in particular the operating station to serve the vehicle’ render the claim scope indefinite.  Further, the phrase ‘serving the vehicle’ is unclear.  It is not clear what is meant by ‘serving’.  
In claim 1, paragraph 2, it is unclear what is meant by ‘per se’ within the context of the claim.
In claim 1, paragraph 4, the ‘physiological data’ lacks antecedent basis.  Further, paragraph 3 states that data is generated by the medical device, and paragraph 4 states that no physiologic is data is received or stored.  However, physiological data is still data.  The choice of words is confusing.  Still further, the phrase ‘making this non-compulsory ‘ is unclear within the context of the claim.  Further, in paragraph 3 is it not clear what is meant by ‘generate information matching data’.

In claim 2, it is unclear what is meant by ‘among several ones’ and ‘among several of them’.  How many are there, and what type are they and what are each alarms function?


In claim 4, the wording s confusing.  Is applicant trying to say that the patient can sit anywhere inside the vehicle he wants?  Further, is the ‘device’ the same as the ‘medical device’?

In claim 7, the phrases ‘on the one hand’  and ‘on the  other’ are confusing and render the claim scope vague.  Further, can the safety module have short term memory?  It is not clear exactly what the memory can store?  Further, the term ‘per se’ is vague within the context of the claim. 

In claim 9, the phrase ‘at a station in the station’ is unclear.  

In claim 10, it is unclear from the context of the claim why there would be multiple alarm signals.  It is also unclear what role the alarm index plays relative to the alarm signals.

In claim 11, it is unclear what the difference is between ‘programmable and previously programmed’ and ‘pre-programmed’.

In claim 12, the term ‘comparable system’ renders the claim vague as to its scope.

In claim 15, first paragraph, ‘The safety unit concerning a vehicle’ is unclear.  How does it concern a vehicle?  What does it mean to concern?  Is the vehicle part of the claim? Further, the claim is for a combination of devices, not just for a safety unit.  It is unclear if the medical device and the safety module make up the safety unit, or are there more elements? The phrase ‘in particular’ renders the claim vague as to its exact scope.  


In claim 16, it is unclear how many alarm signals are included in the claims.  Further, it is unclear what the alarm index is in relation to the alarm signal.

In claim 17, it is unclear if short term memory is included in the claim.  Further, the phrase ‘on the one hand’ and ‘on the other hand’ make the claim unclear as to its exact scope.  Further, the term ‘per se’ is unclear within the context of the claim.  

In claim 18, it is unclear if short term memory is included in the claim.  Further, it is unclear what is meant by ‘as perceived by the safety module’.  Does applicant mean sensed?  

In claim 20, it is unclear if ‘a person’ is being claimed as an operator?  Of course, people are non-statutory subject matter.  Further, it is confusing how an operator can be the alarm system.  Still further, it is unclear who does the selecting.  



In claim 22, the words ‘such as’ renders the claim vague as to its exact scope.

In claim 24, transfer means lacks antecedent basis.

In claim 26, the phrase ‘such as’ renders the claim vague as to its exact scope.

In claim 27, the words ‘per se’ are confusing within the context of the claim.  Further, the words ‘specially designed’ are unclear.  That is, how is the medical device ‘specially designed’?  

In claim 28, the words ‘specially designed’ are unclear.  That is, how is the safety module ‘specially designed’?  Further, it is unclear what is meant by ‘in line’.  


Claim Rejections - 35 USC § 103
Claim 1,3,4,6-13,15,17-24,26,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric (6,480,744) and Doerr et al (7,894,476) and Swerdlow (2016/0375239).

Below represents the examiners’ best interpretation of the claims since, as suggested above, the claims are replete with nonstandard grammar and are thus it is difficult to exactly specify what is included in the claims.


1. (Currently Amended) Safety—A_safety process relating to a vehicle
incorporating driving means and at least one station designed for one person, including at
least one operating station -for one person -serving the vehicle- — in particular the pilot
in command -, and at least one person fitted with at least one medical device, the vehicle 
being designed so that at least one person fitted with a device may be associated to it while being at one station in the vehicle- — in particular the operating station to serve the vehicle -, in which: (see at least col. 11:59-65 of Ferek which teaches a car)

- the medical device)—is designed to work in response to the
physiological data of the person fitted with a device and trigger, when the occurrence
arises, an alarm signal warning of malfunctioning affecting the medical device per se
and an alarm signal warning of an actual or inferred problem relating to the medical
status of the person fitted with a device, (see at least figure 2 of Ferek.  Further, it is not clear that the claims include an alarm emanating from the IMD.  If so, then it would have been obvious to use such an alarm since they are well known in the art; see at least col. 1:63+ of Ferek.  Further, Ferek is silent as to an alert generated based on a malfunction.  Swerdlow teaches sending an alert based upon a lead dislodgment malfunction, see at least ¶68-71.  It would have been obvious to have such feature with the device of Ferek since only predictable results would occur such as increased patient safety)

- a safety module designed to be structurally associated to the vehicle
 to receive data generated by the medical device-as the person fitted with a device
(see figure 6 of Ferek,(122))

- the medical device -and safety module -are such that the safety module 
operates without receiving or storing the physiological data of the person fitted with a
medical device -making this non-compulsory, (the safety module of Ferek receives an event signal, which is not a physiological signal, see at least col. 13:60-66)

- as the person fitted with a device is associated to the vehicle -and as the vehicle
is associated to the safety module, encrypted communication is established
between the medical device -and the safety module-, so that the medical device
generates — where this is justified - an alarm signal in case of malfunctioning and/or
alarm signal in case of actual or inferred medical problem and the safety module 
generates at least one alarm notification in line with an alarm signal, (as mentioned above, it is considered to be obvious for the IMD of Ferek to alert the patient of a medical condition, see col. 1:63+.  Further, the safety module causes a signal to be sent to a warning system 109 to send an alarm to the patient, such as a flashing light or sound, see col. 12:55+ of Ferek.  Ferek is silent as to encryption.  However, the use of encryption is considered to be well known in the art, see at least col. 4:24-35 of Doerr.  It would have been obvious to encrypt communication of IMD and safety module of Ferek since it would merely yield predictable results)

- at least one alarm notification is thereby transferred to an operator (it is unclear who the operator refers to.  Nevertheless, the alarm can be sent so that the occupants of the car hear it, or an alarm can be sent to a paramedic, see at least col. 16:1-15)

3. (Currently Amended) Safety-The safety process based on 
claim 1, in which the medical device is either implanted or is external to the person fitted with the device, for therapeutic and/or diagnostic purposes. (the IMD of Ferek can be implanted or external)

4, (Currently Amended) Safety-The safety process based on
claim 1, where either the person fitted with the device occupies an operating station Ga}in the
vehicle-h, or we-have-the vehicle comprises at least one station other than
the operating station, and where the person fitted with the device occupies a station 6)}-other
than the operating station. (the patient can sit anywhere inside the car of Ferek)


6. (Currently Amended) Safety-The safety process based on
claim_ 1, wherein the medical device-and a the safety module (9)-are
configured such that the transfer between the medical device @)-and the safety module is
automatically established, as the case may be, without the compulsory and systematic necessity
of a matching operation or transfer of a sole identifier, as the case may be, provided that
consistency is checked, using, where need be, an artificial intelligence process, between the
medical device of the person fitted with a the device and the medical device as perceived by
the safety module-. (as best understood, the claim requires automatic transfer between IMD and safety module.  When a heart event occurs in the patient, the signal from the IMD to the safety module of Ferek is automatic, no steps are needed to make it happen.  The claim is interpreted as not necessarily requiring artificial intelligence, however it operates in applicant’s device)

7. (Currently Amended) The safety process based on claim 1, in the safety moduleis designed with no memory or with no long-term
memory for the physiological data of the person with the device, on the one hand, or for a sole
identifier intended for a matching operation on the other, any alarm signal reporting any
malfunctioning of the medical deviceper se or an alarm signal for an actual or inferred
problem concerning the medical condition of the person fitted with a device. (the safety module 112 of Ferek has no memory therein)

8. (Currently Amended) Safety-The safety process based  comprising either a portable safety module, structurally associated to the vehicle G)-in a removable fashion, we-structurally associated -the safety module being structurally dislocated from the vehicle G)-when the person fitted with the device is not at a station in the vehicle-structuraly—associate the safety module-is structurally associated to the vehicle -on a temporary basis when the person fitted with the
device is at a station-in the or a safety module (9}-is structurally associated to the
vehicle G)-in a fixed, permanent way. (the safety module of Ferek can be anywhere desired, no unpredictable results would occur if it were either permanent to the vehicle, removeable or something else)


9. (Currently Amended) SafetyThe safety process based on anyehma—from—ttoe
Sclaim 1, where-ve-transferwherein at least one alarm notification is transferred to an operator

the vehicle -driving means-), a person at a station in the station}of the vehicle, remote
alarm system for the vehicle. (see at least col. 16:8+ which teaches an automatic call to an operator at a remote location)

10. (Currently Amended) Safety-The safety process according to claim 
wefurther comprising a vehicle G)-comprising a control unit 4)-for the operation of its-the
driving means}functionally associated to the safety module-+9), we- least
one alarm notification is transferred to the control unit-+4, and we-the control unit-is
programmed so that the control unit controls the driving means-based on the occurrence of
an alarm signal for any malfunctioning of the medical device)-and/or alarm signal for an
actual or inferred medical problem and the alarm level index in the case of an alarm signal
among several ones. (as best understood, the control unit receive a signal to control the car.  Column 16:54+ of Ferek teaches an collision avoidance system, which is considered to control the drive means)

11. (Currently Amended) Safety-The safety process based on claim 10, in which we
the control  programmable the control unit_ previously programmed based on one or more scenario(s) according to the alarm signal -, or is pre-programmed according to one or more scenario(s) according to the alarm signal. (it is considered to be obvious that the control unit 112 of Ferek be programmable or preprogramed since it must know what to do (stop the vehicle, flash the lights, etc) based upon the signal received from the safety module 122. )

12. (Currently Amended) Safety-The safety process based on claim 10, in which we

such as a visual, sound, vibration or comparable system. (see at least col. 14:25-35 of Ferek)

13. (Currently Amended) Safety-The safety process based on claim 10,
have—further comprising a remote alarm system 42)-in the vehicle-); at least one alarm
notification —being remotely transferred to the alarm system-442}, geo-location data being generated for the vehicle-and the geo-location data are remotely transferred to the alarm system. (as best understood, the claim requires a alarm sent to a remote location.  At least col. 16:8+ of Ferek teaches sending a remote alarm, as well as GPS coordinates)


15. (Currently Amended) The_ safety unit concerning a vehicle G
incorporating driving means and at least one station for one person, including at least one
operating station )-for a person serving the vehicle) — in particular the pilot in command -,
and at least one person fitted with at least one medical device-, the vehicle)-being designed
so that at least one person with a device may be associated to it at a station -in the vehicle)
— in particular at the operating station serve the vehicle- -, for the implementation of
the process according to claim 1,-: (see at least col. 11:59-65 of Ferek which teaches a car)

- the medical device)-is designed to work in response to physiological data
relating to the person with a device and to generate, when the occurrence occurs, an
alarm signal warning of any malfunctioning of the medical device per se and an alarm


signal warning of any actual or inferred problem with respect to the medical status of the person with a device, (see at least figure 2 of Ferek.  Further, it is not clear that the claims include an alarm emanating from the IMD.  If so, then it would have been obvious to use such an alarm since they are well known in the art; see at least col. 1:63+ of Ferek.   Further, Ferek is silent as to an alert generated based on a malfunction.  Swerdlow teaches sending an alert based upon a lead dislodgment malfunction, see at least ¶68-71.  It would have been obvious to have such feature with the device of Ferek since only predictable results would occur such as increased patient safety)


- it includes a safety module designed to be structurally associated to the vehicle
, receive data generated by the medical device}-while the person with a device is
associated to the vehicle-, and to generate information in line with data received so that
the medical device-may generate — where this is justified - an alarm signal in case of
malfunctioning and/or an alarm signal for any actual or inferred medical problem and so
that the safety module -generates at least one alarm notification matching an alarm
signal, (see figure 6 of Ferek,(122); the safety module of Ferek receives an event signal, which is not a physiological signal, see at least col. 13:60-66)

- it comprises means to encrypt communications between the medical device 
and the safety module Ferek is silent as to encryption.  However, the use of encryption is considered to be well known in the art, see at least col. 4:24-35 of Doerr.  It would have been obvious to encrypt communication of IMD and safety module of Ferek since it would merely yield predictable results)

- it comprises means to transfer from there at least one alarm notification to an
operator,(see at least col 16:9-18 of Ferek)
the medical device and safety module are such that the safety module 
works without receiving or storing the physiological data of the driver fitted with the
medical device-, which makes this non-compulsory. (the safety module of Ferek stores no physiological data)

17. (Currently Amended) Safety-The safety unit based 
claim 15, in which the safety module}is designed with no memory or no long-term memory
for, on the one hand, the physiological data of the person fitted with a device, on the other hand any alarm signal in case of malfunctioning of the medical device -per se or an alarm signal for any actual or inferred problem regarding the medical condition of the person with a device. (the safety module of Ferek contains no memory for storing physiological data)

18. (Currently Amended) Safety-The safety unit based  in which the safety module -is designed with no memory or with no long-term memory for a single identifier and/or designed with a system to ensure that the medical device of the person fitted with a device is consistent with the medical device}as perceived by the safety module. (as best understood the claim requires that the safety module have no memory for an identifier.  The device of Ferek has no memory for an identifier)


permanent way. (the safety module of Ferek can be anywhere desired, no unpredictable results would occur if it were either permanent to the vehicle, removeable or something else)


20. (Currently Amended) Unit-The safety unit based on claim 15, comprising an operator -selected as: control unit 4-for the operation of the driving means of the vehicle-, and/or a person —at a station -in the vehicle, and/or remote alarm system for the vehicle. (an operator can be at a remote location, se at least col. 16:10-20 of Ferek)

21. (Currently Amended) The safety unit based on claim 20, in which the
vehicle -incorporates a control unit 4-for the operation of its driving means}-functionally
associated to the safety module- and this control unit-is either programmable or pre-
programmed. (it is considered to be obvious that the control unit 112 of Ferek be programmable or preprogramed since it must know what to do (stop the vehicle, flash the lights, etc) based upon the signal received from the safety module 122. Further, the control unit 112 is functionally connected to the safety module)


22. (Currently Amended) Unit-The safety unit based on claim 20, comprising a
(see at least col. 14:25-35 of Ferek)


23. (Currently Amended) Safety-The safety unit based on claim 20, comprising a
remote alarm system for the vehicle and a vehicle -geo-location system. (as best understood, the claim requires a alarm sent to a remote location.  At least col. 16:8+ of Ferek teaches sending a remote alarm, as well as GPS coordinates)


24. (Currently Amended) Safety-The safety unit based on claim 15, in which communication means between the medical device-, safety module-,transfer means to an operator are wireless or wired systems. (see at least figure 6 of Ferek)


26. (Currently Amended) Safety-The safety unit based 
claim 15, in which the vehicle is a land vehicle — such as a motor car, a train, tractor,
handling vehicle -, sea vehicle — such as a boat —, air vehicle — such as an aircraft—, or space
craft. (see at least col. 11:60-66 of Ferek)

27. (Currently Amended) A_ medical device)specially designed for the
implementation of the safety process according to claim 1, designed to
work in response to the physiological data of the person fitted with a device and trigger, when

and an alarm signal for any actual or inferred problem with respect to the medical condition of
the person with a device, as the case may be, among several alarm signals, and the medical
device }is intended to be either implanted or to be external, and be used for therapeutic and/or
diagnostic purposes.  (Ferek teaches an implantable medical device.  If encryption is considered to be included in the claim, then Doerr teaches encryption as set forth above.  Further, as mentioned above Swerdlow teaches sending an alarm based on malfunction; see above.  Still further, Ferek teaches that an alarm to warn the patient of an impending cardioversion is well known in the art, see col. 1:63-col. 2:8 of Ferek.  It would have been obvious to use such since it would merely provide predictable results.  Further, it would have been obvious to provide an alarm for a malfunction, as taught by Swerdlow, since it would merely yield predictable results)


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric (6,480,744) and Doerr et al (7,894,476)
28. (Currently Amended) -A_safety -moduel specially designed for the
implementation of the safety process based on  claim 1, designed to
receive data generated by a medical device -and to generate information in line with the data received. (as mentioned, it is unclear what is meant by ‘specially designed’.  Does it include encryption?  If it does, then Doerr teaches encryption. It would have been obvious to use encryption since it would merely make communication more secure.  Ferek teaches, as mentioned, a safety module, see figure 6, 112.  It generates information that is sent to the control unit 112. )





Claim 2,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric (6,480,744) and Doerr et al (7,894,476) and Swerdlow (2016/0375239), further in view of Fischell et al (2009/0171228).
2. (Currently Amended) Safety-The safety process based on Claim 1, where-
have-a-wherein the medical device is designed to generate, based on the occurrence, the alarm — among several ones — signalling any medical device malfunctioning and/or the alarm —
among several ones — signalling an actual or inferred problem concerning the medical status of
the person fitted with a device, where an alarm level index is associated to an alarm signal
among several of them.  (as best understood, the claim requires an index associated with an alarm in the IMD.  Ferek is considered to be silent as to an index and multiple alarm associated with an index.  Fischell teaches multiple alarms, for different severity of event, and thus is considered to have an index  that relates the alarm to the severity of event, see at least ¶24.  It would have been obvious to have such feature with the device of Ferek since it would merely yield predictable results)
16. (Currently Amended) The safety unit based on claim 15, in which the
medical device-is designed to generate, depending on the occurrence, the alarm signal —
among several of them — warning of any malfunctioning of the medical device and/or the
alarm signal — among several of them — warning of an actual or inferred problem concerning the medical status of the person fitted with a device, in which an alarm level index is associated to an alarm signal among several ones of them. (as best understood, the claim requires an index associated with an alarm in the IMD.  Ferek is considered to be silent as to an index and multiple alarm associated with an index.  Fischell teaches multiple alarms, for different severity of event, and thus is considered to have an index  that relates the alarm to the severity of event, see at least ¶24.  It would have been obvious to have such feature with the device of Ferek since it would merely yield predictable results)


Claim 5,14,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferek-Petric (6,480,744) and Doerr et al (7,894,476) and Swerdlow (2016/0375239), and further in view of Jollota et al (2007/0258395).

5. (Currently Amended) The safety process based on claim 1, wherein the medical device @and safety module are_ configured
such that the transfer between the medical device -and safety module (9}-is automatically
established merely due to the presence of the person fitted with the device at a station in the
vehicle -and activation of the safety module as the case may be. (Ferek is silent as to an automatic recognition establishing a transfer in the presence of a IMD, and a transfer established.   Jollota teaches establishing a communication connection between devices automatically, see at least ¶270.  It would have been obvious to use such feature with Ferek since it would merely yield predictable results)

14. (Currently Amended) The safety process based on claim 1, in which he presence of a person is detected _at a station in the vehicle.  (Ferek is silent as to an automatic recognition establishing a transfer in the presence of a IMD, and a transfer established.   Jollota teaches establishing a communication connection between devices automatically, see at least ¶270.  It would have been obvious to use such feature with Ferek since it would merely yield predictable results.)

25. (Currently Amended) Safety-The safety unit based oclaim 15, further including means for detecting the presence of a person at a station in the vehicle, functionally associated to the safety module. (Ferek is silent as to an automatic recognition establishing a transfer in the presence of a IMD, and a transfer established.   Jollota teaches establishing a communication connection between devices automatically, see at least ¶270.  It would have been obvious to use such feature with Ferek since it would merely yield predictable results.)






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792